—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered February 18, 1993, convicting him of assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review (see, People v Borrello, 52 NY2d 952; People v Williams, 118 AD2d 611) and we decline to reach them in the exercise of our interest of justice jurisdiction. Bracken, J. P., Thompson, Hart and Goldstein, JJ., concur.